                                                                      Case 2:15-cv-00806-APG-NJK Document 69
                                                                                                          70 Filed 07/10/20
                                                                                                                   07/13/20 Page 1 of 2



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 DONNA M. WITTIG, ESQ.
                                                             2   Nevada Bar. No. 11015
                                                                 1635 Village Center Circle, Suite 200
                                                             3   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             4   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             5   Email: donna.wittig@akerman.com
                                                             6   Attorneys for Nationstar Mortgage LLC and
                                                                 Federal Home Loan Mortgage Corporation
                                                             7
                                                                                               UNITED STATES DISTRICT COURT
                                                             8
                                                                                                   DISTRICT OF NEVADA
                                                             9
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada           Case No. 2:15-cv-00806-APG-NJK
                                                            10   limited liability company,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                  Plaintiff,                     MOTION TO REMOVE ATTORNEY
                      LAS VEGAS, NEVADA 89134




                                                            12                                                   FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                                 v.
                                                            13
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            14
                                                                 CORPORATION,          a    government entity;
                                                            15   NATIONSTAR MORTGAGE, LLC, a foreign
                                                                 limited liability company; SANDRA SALAS, an
                                                            16   individual; and DOES I through X; and ROE
                                                                 CORPORATIONS I through X, inclusive,
                                                            17
                                                                                     Defendants.
                                                            18
                                                                 FEDERAL HOME LOAN MORTGAGE
                                                            19   CORPORATION, a government entity; and
                                                                 NATIONSTAR MORTGAGE, LLC, a foreign
                                                            20   limited liability company;
                                                            21                    Counterclaimants,
                                                            22
                                                                 v.
                                                            23
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            24   limited liability company; DOES I through X;
                                                                 and ROE CORPORATIONS I through X,
                                                            25
                                                                 inclusive,
                                                            26
                                                                                  Counter-Defendants.
                                                            27
                                                                 ///
                                                            28

                                                                 53810959;1
                                                                    Case 2:15-cv-00806-APG-NJK Document 69
                                                                                                        70 Filed 07/10/20
                                                                                                                 07/13/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law

                                                             3   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.

                                                             4            Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC and Federal Home

                                                             5   Loan Mortgage Corporation in this action. All items, including, but not limited to, pleadings,

                                                             6   papers, correspondence, documents and future notices in this action should continue to be directed to

                                                             7   Melanie D. Morgan, Esq. and Donna M. Wittig, Esq.

                                                             8            DATED this 10th day of July, 2020.

                                                             9                                                 AKERMAN LLP
                                                            10
                                                                                                               /s/ Donna M. Wittig
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                               MELANIE D. MORGAN, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                               Nevada Bar No. 8215
                      LAS VEGAS, NEVADA 89134




                                                            12                                                 DONNA M. WITTIG, ESQ.
AKERMAN LLP




                                                                                                               Nevada Bar No. 11015
                                                            13                                                 1635 Village Center Circle, Suite 200
                                                                                                               Las Vegas, Nevada 89134
                                                            14
                                                                                                               Attorneys for Nationstar Mortgage LLC and
                                                            15                                                 Federal Home Loan Mortgage Corporation
                                                            16

                                                            17
                                                                                                                      IT IS SO ORDERED.
                                                            18

                                                            19
                                                                                                                      ___________________________________
                                                            20                                                        UNITED STATES MAGISTRATE JUDGE
                                                            21

                                                            22                                                              July 13, 2020
                                                                                                                      Date:______________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 53810959;1
